DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Priority
This Application is a continuation of U.S. Application Serial No.15/423,173, filed on February 2nd, 2017, which claims the benefit of U.S. Provisional Application No. 62/314,676, filed on March 29th, 2016 is acknowledged.

Information Disclosure Statement
The IDS received on 06/30/2020 and 04/22/2022 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 06/30/2022 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No.: 2014/0301299 A1) in view of Stern-Berkowitz et al. (US Pub. No.: 2011/0268028A1), in further view of Li  et al. (WO Pub. No.: 2015/174748 A1).
Regarding claim 1, Wu discloses a method comprising: receiving, by a wireless device [Para. 0028], a downlink control information (DCI) indicating uplink resources in scheduled consecutive subframes (The controlling signaling message transmitted in step S221 and step S222 could be for example an RRC message. In other words, the multi-subframe scheduling activated pattern and associated parameters could be piggybacked in a RRC message as shown in FIG. 3. The content of the RRC message may include a multi-subframe scheduling pattern 301, a length of the multi-subframe scheduling pattern 302, a length of scheduling 303, and a periodicity information 304. The multi-subframe scheduling activated pattern 301 would be a sequence of bits. The length of the multi-subframe scheduling activated pattern 302 is optional in the sense that the length could be predefined, but otherwise the length could be embedded in the RRC message to indicate the length of the sequence of bits. The length of scheduling 303 is a parameter which indicates the numbers of consecutive subframes to be scheduled by the same DCI as indicated by a bit from the sequence of bits. The periodicity information may include information such as whether the multi-subframe scheduling pattern 301 is periodic or aperiodic. If the multi-subframe scheduling pattern 301 is periodic, the periodicity information may further include information such as the number of times the multi-subframe scheduling pattern repeats itself [Para. 0035]), wherein the DCI [Para. 0024 and Para. 0035] comprises: a first field indicating a number of the scheduled consecutive subframes for transmission of transport blocks (TBs) by the wireless device (For example, the bit value “0” could represent that a DCI would only schedule a transmission resource located in the same subframe from which the DCI has been decoded. In other words, the DCI would only point to a PDSCH located in the same subframe as the DCI. Since the first bit is “0”, and assuming that the first bit Zero corresponds to the subframe number Zero or the first subframe of a radio frame 401, it would mean that the DCI information decoded from the PDCCH of the subframe Zero would only be used to locate the PDSCH in subframe Zero alone. However, the bit value “1” would represent that a DCI would contain scheduling information located not only for the same subframe from which the DCI has been decoded but also for subsequent subframes. Therefore, since the second bit is a value “1”, it would mean that the DCI information decoded from the PDCCH of the subframe 1 would be used to receive PDSCH not only in subframe 1 but also in at least one consecutive subframe after subframe 1. If assuming that the length of scheduling 303 is two, then the transmission resource information decoded from the DCI of subframe 1 would also be applied in sub frame 2. This would mean that the same scheduling information from the DCI of subframe 1 would also be used in subframe 2 to locate payloads of a UE in the same resource blocks as subframe 1 [Para. 0037]).
Although Wu discloses everything as applied above, Wu does not explicitly disclose a second field indicating which subframe, of the scheduled consecutive subframes, is for transmission of a sounding reference signal (SRS); and transmitting the SRS in the subframe of the unlicensed cell. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses a second field indicating which subframe, of the scheduled consecutive subframes, is for transmission of a sounding reference signal (SRS) (In general, a method for performing uplink sounding reference signals (SRS) transmissions in a multiple antenna wireless transmit/receive unit (WTRU), comprises receiving a WTRU-specific configuration of WTRU-specific SRS subframes for performing SRS transmissions, receiving a trigger from a base station to transmit SRS for a predetermined number of antennas, and transmitting the SRS for the predetermined number of antennas in predetermined WTRU specific subframes. The method further comprises transmit ting SRS in each of a predetermined duration of WTRU specific SRS subframes starting a predetermined number of WTRU-specific SRS subframes after a triggering subframe. The predetermined number may be 4. The trigger may be a multi-bit indicator that provides predetermined SRS trans mission parameters to the WTRU. A predetermined duration may be received in the WTRU-specific configuration [Para. 0300]); and transmitting the SRS in the subframe (The trigger may be a multi-bit indicator that provides predetermined SRS transmission parameters to the WTRU. A predetermined duration may be received in the WTRU-specific configuration [Para.0300]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Stern-Berkowitz method into Wu invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005].
Although Wu/Stern-Berkowitz disclose everything as applied above, Wu/Stern-Berkowitz do not explicitly disclose the unlicensed cell. However, these concepts are well known in the art as taught by Li.
In the same field of endeavor, Li discloses the unlicensed cell (Preferably, the UE acquires, by a downlink control information (DCI) format in the Pcell, whether a cell on the unlicensed band performs data transmission within a current cycle; or, the UE acquires, by the DCI in the Pcell, the number of wireless frames or the number of subframes used by the cell on the unlicensed band for data transmission within a cycle P [Para. 41]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Li method into Wu/Stern-Berkowitz invention. One of ordinary skill in the art would have been motivated to satisfy the demands for the increased mobile communication traffic, it is required to explore more spectrum resources. A possible solution is to deploy the LTE system on an unlicensed band. [Li, Para. 8].

 Regarding claim 3, Wu/Stern-Berkowitz/Li disclose everything as discuss above.
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose wherein the SRS is transmitted in more than one symbol of the subframe. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses wherein the SRS is transmitted in more than one symbol of the subframe [Para. 0080].
It would have been obvious to one of ordinary skill in the art at time of applicant's invention to include Stern-Berkowitz method into Wu/Li invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005]. 

Regarding claim 4, Wu/Stern-Berkowitz/Li disclose everything as discuss above.
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose wherein the SRS is transmitted in a last symbol of the subframe. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses wherein the SRS is transmitted in a last symbol of the subframe [Para. 0208].
It would have been obvious to one of ordinary skill in the art at time of applicant's invention to include Stern-Berkowitz method into Wu/Li invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005]. 

Regarding claim 5, Wu/Stern-Berkowitz/Li disclose everything as discuss above.
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose wherein the DCI further comprises a transmit power control (TPC) command employed, at least in part, for calculating a transmit power for the SRS. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses wherein the DCI further comprises a transmit power control (TPC) command employed, at least in part, for calculating a transmit power for the SRS [Para. 0291].
It would have been obvious to one of ordinary skill in the art at time of applicant's invention to include Stern-Berkowitz method into Wu/Li invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005].

Regarding claim 6, Wu/Stern-Berkowitz/Li disclose everything as discuss above. 
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose wherein the second field indicates an offset from a starting subframe of the scheduled consecutive subframes. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses wherein the second field indicates an offset from a starting subframe of the scheduled consecutive subframes [Para. 0178, Para. 0184, 0210].
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Stern-Berkowitz method into Noh/Wu invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005]. 

Regarding claim 7, Wu/Stern-Berkowitz/Li disclose everything as discuss above.
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose wherein the DCI indicates whether an SRS transmission in the scheduled consecutive subframes is triggered.  . However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses wherein the DCI indicates whether an SRS transmission in the scheduled consecutive subframes is triggered [Para. 0178, Para. 0184, 0210].
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Stern-Berkowitz method into Noh/Wu invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005]. 

Regarding claim 8, Wu/Stern-Berkowitz/Li disclose the unlicensed cell as discuss above, Wu further discloses receiving, by a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters (The controlling signaling message transmitted in step S221 and step S222 could be for example a RRC message. In other words, the multi-subframe scheduling activated pattern and associated parameters could be piggybacked in a RRC message as shown in FIG. 3. The content of the RRC message may include a multi-subframe scheduling pattern 301, a length of the multi-subframe scheduling pattern 302, a length of scheduling 303, and a periodicity information 304. The multi-subframe scheduling activated pattern 301 would be a sequence of bits. The length of the multi-subframe scheduling activated pattern 302 is optional in the sense that the length could be predefined, but otherwise the length could be embedded in the RRC message to indicate the length of the sequence of bits. The length of scheduling 303 is a parameter which indicates the numbers of consecutive subframes to be scheduled by the same DCI as indicated by a bit from the sequence of bits. The periodicity information may include information such as whether the multi-subframe scheduling pattern 301 is periodic or aperiodic. If the multi-subframe scheduling pattern 301 is periodic, the periodicity information may further include information such as the number of times the multi-subframe scheduling pattern repeats itself [Para. 0035]).
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose the configuration parameters comprising one or more SRS parameters. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses the configuration parameters comprising one or more SRS parameters (a WTRU may receive WTRU specific subframes from the base station to use for all antennas for aperiodic SRS. These subframes may be the same or different from the subframes to use for periodic SRS. The transmission parameters such as cyclic shift and transmission comb may be the same or different for the different antennas. In case of simultaneous transmission from multiple antennas in a subframe, orthogonality may be achieved by cyclic shift multiplexing and/or different transmission comb assignments. Given a trigger, the WTRU may determine on which antenna(s) to transmit SRS and in which subframes based on the defined antenna designation method and the defined trigger to transmission subframe relationship [Para. 0129]).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Stern-Berkowitz method into Noh/Wu invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005]. 

Regarding claim 9, Wu/Stern-Berkowitz/Li disclose everything as discuss above. 
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose wherein the one or more SRS parameters comprise an aperiodic SRS configuration parameter. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses wherein the one or more SRS parameters comprise an aperiodic SRS configuration parameter [Para. 0158-0160 and Para. 0220]. 
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Stern-Berkowitz method into Noh/Wu invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005]. 

Regarding claim 10, Wu/Stern-Berkowitz/Li disclose everything as discuss above.
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Li do not explicitly disclose wherein the one or more SRS parameters comprise one or more common SRS parameters and one or more dedicated SRS parameters. However, these concepts are well known in the art as taught by Stern-Berkowitz.
In the same field of endeavor, Stern-Berkowitz discloses wherein the one or more SRS parameters comprise one or more common SRS parameters [Para. 0116-0117] and one or more dedicated SRS parameters [Para. 0119-0120].  
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Stern-Berkowitz method into Noh/Wu invention. One of ordinary skill in the art would have been motivated to provide a maximum distance or even distribution between cyclic shifts for the antennas transmitting SRS in a same WTRU-specific subframe [Stern-Berkowitz, Para. 0005]. 

Regarding claims 11, 13-19, they are substantially the same as claims 1, 3-10 except claims 11, 13-19 are in apparatus claim format.  Because the same reasoning applies, claims 11, 13-19 are rejected under the same reasoning as claims 1, 3-10, wherein Wu further discloses a wireless device [Fig. 2, UE’s 202, para. 0047] comprising: one or more processors [Para. 0048]; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to [Para. 0048]:

Regarding claim 20, it is substantially the same as claim 1 except claim 20 is in system claim format.  Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 1, wherein Wu further discloses a system [Fig. 2] comprising: a bases station [Fig. 2, para. 0044] comprising: one or more first processors [Fig. 2, Para. 0045-0046]; and memory storing first instructions that, when executed by the one or more first processors [Para. 0045-0046], cause the base station to:

	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No.: 2014/0301299 A1) in view of Stern-Berkowitz et al. (US Pub. No.: 2011/0268028A1), in view of Li  et al. (WO Pub. No.: 2015/174748 A1) as applied in claim 1 above, in further view of Takeda et al. (US Pub. No.: 2017/0195889 A1).
Regarding claim 2, Wu/Stern-Berkowitz/Li disclose everything as discuss above. 
Although Wu/Stern-Berkowitz/Li disclose everything as applied above, Wu/Stern-Berkowitz/Li do not explicitly disclose wherein the transmitting the SRS in the subframe of the unlicensed cell is based on the wireless device being allowed to transmit in the subframe according to a listen before talk procedure. However, these concepts are well known in the art as taught by Takeda.
In the same field of endeavor, Takeda discloses wherein the transmitting the SRS in the subframe of is based on the wireless device being allowed to transmit in the subframe according to a listen before talk procedure [Para. 0012 and Para. 0126-0130].
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Takeda method into Wu/Stern-Berkowitz/Li invention. One of ordinary skill in the art would have been motivated to prevent the deterioration of communication quality even when LBT is used in a radio communication system that runs LTE/LTE-A and/or the like in an unlicensed band [Takeda, Para. 0013]. 

Regarding claim 12, it is substantially the same as claim 2 except claim 12 is in apparatus claim format. Because the same reasoning applies, claim 12 is rejected under the same reasoning as claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465